Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive.
Regarding Claim 1 argument, applicant argues that Naylor and Zhang fail to show any one of citations alone or any of their combinations discloses a channel layer is ferroelectric or includes ferroelectric material.
Examiners would like to note that MPEP § 2141.02. VI “A prior art reference must be considered in its entirety, i.e., as a whole, W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”.
Applicant should note that [0033] and [0061] discloses that the channel material is disclosed to be made of III-V material which Sc is one element in that group; on the other had Zhang teaches that Sc based material has ferroelectric properties, and therefore the applicant’s argument is moot.   
Regarding Claim 11 amendment, applicant argues that references do not teach that the current flowing is substantially parallel to an orientation of a ferroelectric crystalline in the ferroelectric channel.
Applicant should note that it has been held that "Products of identical chemical composition cannot have mutually exclusive properties." See MPEP § 2112.01.II. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In this case, because the Naylor’s channel layer comprises a ferroelectric material, it would have same current flow in the structure.
Regarding Claim 19 amendment, applicant argues that references do not disclose applying a drain voltage between two of the plurality of contact plugs, wherein the drain voltage is substantially greater than a coercive voltage of the resistance variable layer.
Applicant should note that it has been held that "Products of identical chemical composition cannot have mutually exclusive properties." See MPEP § 2112.01.II. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In this case, because the Naylor’s channel layer comprises a ferroelectric material, it would have same voltage properties.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-12, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naylor et al. (US 2021/0083122; hereinafter Naylor) supported by Zhang et al. ("Tunable optoelectronic and ferroelectric properties in Sc-based III-nitrides", S. Zhang et al., J. Appl. Phys. 114, 133510 (2013); hereinafter Zhang).

Regarding Claim 1, Naylor (Figs.10-14) discloses a semiconductor structure, comprising: a substrate (205; [0066]); 
a resistance variable material layer (210; [0061][0071]) disposed over the substrate (205);
a gate structure (220/315; [0069]) disposed over the channel layer (210);
a dielectric layer (340/215; [0069]) disposed over the channel layer and surrounding the gate structure (220/315); 
a first contact plug (250 left; [0070]) disposed over the channel layer (210) and extending through the dielectric layer (340/215); and 
a second contact plug (250 right; [0070]) disposed over the channel layer (210) and opposite to the first contact plug and extending through the dielectric layer, wherein the resistance variable layer (210; [0061] [0071]) is semiconductive and a ferroelectric ([0061] teaches that 210 is made of III-N material; group III includes Sc material and ScN which is a III-N is inherently a ferroelectric material (please see support by publication Zhang).
Regarding Claim 2, Naylor ([0061]) disclose wherein the resistance variable layer includes III-V semiconductor based ferroelectric material ([0061] teaches that 210 is made of III-N material; group III includes Sc material and ScN which is a III-N is inherently a ferroelectric material).  
Regarding Claim 3, Naylor (([0061] teaches that 210 is made of III-N material; group III includes Sc material and ScN which is a III-N is inherently a ferroelectric material) disclose wherein the resistance variable layer includes scandium (Sc) and nitride (N).  
Regarding Claim 4, Naylor disclose wherein the resistance variable layer includes scandium doped aluminum nitride (AlScN), scandium doped indium nitride (InScN) or scandium doped gallium nitride (GaScN) (([0061] teaches that 210 is made of III-N material; group III includes Sc material and ScN which is a III-N is inherently a ferroelectric material; [0061] also discloses combination of all groups).  
Regarding Claim 5, Naylor (Fig.10) discloses wherein the gate structure (220/315) includes a gate dielectric (315) disposed over the resistance variable layer (210) and has a high dielectric constant (high k) ([0064]).  
Regarding Claim 6, Naylor ([0063]) discloses wherein a distance between the first contact plug (left 250) and the second contact plug (right 250) is about 20nm to about 30nm (Naylor discloses an overlapping range).  
Regarding Claim 11, Naylor (Figs.10-14) discloses a semiconductor structure, comprising: a substrate (205); 
a channel (210) disposed over the substrate (205); 
a first contact plug (left 250) disposed over and extending from the channel (210); 
a second contact plug (right 250) disposed over and extending from the channel (210) and disposed opposite to the first contact plug (see Fig.10); and 
a gate structure (220/315) disposed over the channel (210) and between the first contact plug (left 250) and the second contact plug (right 250),
wherein a current flowing through the ferroelectric channel is variable depending on a polarization state of the channel ([0061] teaches that 210 is made of III-N material; group III includes Sc material and ScN which is a III-N is inherently a ferroelectric material (please see support by publication Zhang) and is substantially parallel to an orientation of a ferroelectric crystalline in the ferroelectric channel (Applicant should note that it has been held that "Products of identical chemical composition cannot have mutually exclusive properties." See MPEP § 2112.01.II. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In this case, because the Naylor’s channel layer comprises a ferroelectric material, it would have same current flow in the structure).
Regarding Claim 12, Naylor ([0061]) disclose wherein the ferroelectric channel includes scandium doped nitride ([0061] teaches that 210 is made of III-N material; group III includes Sc material and ScN which is a III-N is inherently a ferroelectric material).  
Regarding Claim 16, Naylor (Fig.1) discloses wherein the ferroelectric channel includes a source region adjacent to the first contact plug and a drain region adjacent to the second contact plug (source and drain electrodes 250s are on the source and drain regions which means the channels layer 210 includes those regions; see [0061]).  
Regarding Claim 17, Naylor (Fig.10) discloses wherein the ferroelectric channel (210) covers an entire surface of the substrate (205).  
Regarding Claim 19, Naylor (Figs.10-14) discloses a method of manufacturing a semiconductor structure, comprising: 
providing a substrate (205); 
disposing a semiconductive and ferroelectric material ((210; [0061],[0071]); ([0061] teaches that 210 is made of III-N material; group III includes Sc material and ScN which is a III-N is inherently a ferroelectric material (please see support by publication Zhang) over the substrate to form a resistance variable layer; 
forming a gate structure (220/315) over the channel layer (210); and 
forming a plurality of contact plugs (left and right 250) extending from the resistance variable layer (210);
and applying a drain voltage between two of the plurality of contact plugs, wherein the drain voltage is substantially greater than a coercive voltage of the resistance variable layer (Applicant should note that it has been held that "Products of identical chemical composition cannot have mutually exclusive properties." See MPEP § 2112.01.II. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In this case, because the Naylor’s channel layer comprises a ferroelectric material, it would have same voltage properties).
Regarding Claim 20, Naylor ([0066]) discloses wherein the semiconductive and ferroelectric material is disposed by deposition operations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Naylor in view of Shimada (US 2006/0239060; hereinafter Shimada). 
Regarding Claim 7, Naylor as applied in claim 1, wherein Naylor does not particularly disclose a polarization state of the resistance variable layer is switched when a voltage applied between the first contact plug and the - 18-TSMC No.: P20200116US00/Attorney Docket No.: T12073/US10242 second contact plug is substantially greater than a coercive voltage of the resistance variable layer.  
Shimada ([0048], [0054], [0056], [0064], [0066]) discloses wherein the coercive voltage of the resistance variable layer.  
	Therefore it would have been obvious in the art before the filling of the application to modify the device of Naylor and use a ferroelectric resistance variable with such characteristics as taught by Shimada since this structure increases localized electric charge carrier density so as to obtain a sufficient amount of channel current ([0022]).

Regarding Claim 8, Naylor in view of Shimada as applied in Claim 7, Shimada ([0048], [0054], [0056], [0064], [0066]) discloses wherein the coercive voltage of the resistance variable layer.  
Shimada does not particularly disclose wherein the coercive voltage of the resistance variable layer is about 2V to about 3V.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have any desire coercive voltage to create an electric field (coercive electric field) of intensity required for the ferroelectric material polarization reversal since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 9, Naylor as applied in Claim 1, Shimada ([0048]) in a related art discloses a coercive electric field of the resistance variable layer.
Shimada does not particularly disclose wherein a coercive electric field of the resistance variable layer is about 1 MV/cm.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have any desire coercive electric field to create an electric field (coercive electric field) of intensity required for the ferroelectric material polarization reversal since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 10, Naylor as applied in Claim 1, Shimada ([0049]) discloses a ferroelectric crystalline in the resistance variable layer.  
Shimada does not particularly disclose a ferroelectric crystalline in the resistance variable layer is oriented substantially parallel to a current flowing through the resistance variable layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to desired material with desired crystal orientation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design c1hoice. In re Leshin, 125 USPQ 416.
Regarding Claim 13, Naylor as applied in Claim 11, Naylor does not particularly disclose how the current flowing through the ferroelectric channel varies. Shimada ([0048]) in a related art discloses wherein the current flowing through the ferroelectric channel varies according to a voltage applied to the gate structure.  
Therefore it would have been obvious in the art before the filling of the application to modify the device of Naylor and use a ferroelectric resistance variable with such characteristics as taught by Shimada since this structure increases localized electric charge carrier density so as to obtain a sufficient amount of channel current ([0022]).
Regarding Claim 14, Naylor as applied in Claim 11, Naylor does not particularly disclose the polarization state of the ferroelectric channel. Shimada ([0012], [0015],[0054], [0058]) in a related art discloses wherein the polarization state of the ferroelectric channel is directed to a first side of the semiconductor structure when a voltage applied between the first contact plug and the second contact plug is positive, and the polarization state of the ferroelectric channel is directed to a second side of the - 19 -TSMC No.: P20200116US00/Attorney Docket No.: T12073/US10242 semiconductor structure opposite to the first side when the voltage applied between the first contact plug and the second contact plug is negative.  
Therefore it would have been obvious in the art before the filling of the application to modify the device of Naylor and use a ferroelectric resistance variable with such characteristics as taught by Shimada since this structure increases localized electric charge carrier density so as to obtain a sufficient amount of channel current ([0022]).
Regarding Claim 15, Naylor in view of Shimada as applied in Claim 14, Shimada (Fig.1-2; [0012], [0015],[0054], [0058]) discloses wherein the first side is right side of the semiconductor structure, and the second side is left side of the semiconductor structure.  
Therefore it would have been obvious in the art before the filling of the application to modify the device of Naylor and use a ferroelectric resistance variable with such characteristics as taught by Shimada since this structure increases localized electric charge carrier density so as to obtain a sufficient amount of channel current ([0022]).

3.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Naylor in view of Shimada further in view of Li et al. (US 2013/0270508 A1; hereinafter Li). 
Regarding Claim 18, Naylor as applied in Claim 11, Naylor ([0037]) discloses wherein the channel layer material includes nanocrystalline. But Naylor does not particularly disclose ferroelectric channel is in nanowire configuration.  
Li ([0010], [0041]; [0054]-[0073]) discloses a memory device having a nanowiring configuration channel.
Therefore it would have been obvious in the art before the filling of the application to substitute the channel configuration of Naylor with what is taught by Li since this structure provides memory cell on the nanowire sidewall or planar pillar top or both, and where the size may be tuned by controlling the spacer etch, thereby allowing flexibility in forming the memory device ([0151]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898                                                                                                                                                                                                        
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        October 14, 2022